Spoffokd, J.
The defendáis have appealed from a judgment against them insólido, upon a promissory note signed in their partnership name.
The only question is, was the partnership a commercial one? The articles state that the partners associate themselves “for the purpose of running the steam-sawmill at Point Pleasant, and of making and selling lumber, and of carrying on the lumber business generally.” The lumber business generally, includes the buying of timber as well as the selling of lumber. « Commercial partnerships are such as are formed (1) for the purchase of any personal property, and the sale thereof, either in the same state or changed by manufacture.” C. C., 2796. See also Succession of Hamblin, 3 Rob, 130; Hubbell v. Read, 14 L. 244; Nachtub v. Praque, 6 An., 759.
It is, therefore, ordered that the judgment appealed from he affirmed with costs.